Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on February 24, 2022, have been carefully considered.  No claims have been canceled or added; claims 1-16 remain presently pending in this application.

Election/Restrictions
Claims 1, 2, 5, and 6 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected preparation method of a low-platinum catalyst (claims 1 and 2), and to a nonelected low-platinum catalyst based on transition metal nitride nanoparticles supported on a carbon support (claims 5 and 6), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 16, 2021.
Claims 3, 4, and 7-16 remain presently under consideration by the Examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/739,755 (now U. S. Patent No. 10,549,266), filed on December 25, 2017.
Applicants’ Priority Document was filed in said parent application on December 25, 2017.

Withdrawn Objections and Rejections
	The following objections and rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ amendments and persuasive traversing arguments:
	a. The objection to claims 3 and 7 for the informalities therein;
	b. The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 4 and 7;
	c. The 35 U.S.C. 103 rejection of claims 3, 4, and 7-16 as being unpatentable over Itoh et al. (U. S. Patent No. 5,326,735).  

Declaration under 37 CFR 1.132
The Declaration under 37 CFR 1.132 filed February 24, 2022, is sufficient to overcome the 35 U.S.C. 103 rejection of claims 3, 4, and 7-16 based upon Itoh et al. (U. S. Patent No. 5,326,735). 
As convincingly argued by Applicants, and as shown in the aforementioned Declaration, the claimed catalyst exhibits higher activity and better stability, when compared to the prior art catalyst (e.g., the catalyst disclosed in Itoh et al.).

Allowable Subject Matter
Claims 3, 4, and 7-16 allowed.

Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 
1) Non-elected claims 1, 2, 5, and 6 should be canceled.
2) Claim 3 needs to be amended as follows:
a) "or of transition-metal nitride nanoparticles supported on a carbon support" in lines 6-7 should be deleted, 
b) line 7 therein should be amended to recite "serves" instead of "serving",  
c) "or the transition metal nitride supported on the carbon support" in line 8 should be deleted, 
d) "the carbon support is 50%-80%," in line 11 should be deleted, 
e) "or a preparation...carbon support is 10 wt%-40 wt%" in lines 28-34 should be deleted, 
f) "or the carbon-supported transition-metal nitride nanoparticles" in line 38 should be deleted, 
g) "a way of" in line 49 should be deleted, and 
h) " or the carbon-supported transition-metal nitride nanoparticles" in lines 51 and 52 should be deleted.

Because Applicants have amended claim 3 to recite "a low-platinum catalyst based on transition-metal nitride nanoparticles", all claim limitations directed to a carbon support, upon which the transition-metal nitride nanoparticles are supported, need to be removed from claim 3.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        May 6, 2022